Case 1:21-cv-21652-BB Document 4 Entered on FLSD Docket 04/30/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-21652-BLOOM/Otazo-Reyes

 PAYLESS, INC., PAYLESS SHOESOURCE
 WORLDWIDE LLC, and PAYLESS
 SHOESOURCE (PANAMA), S.A.,

        Plaintiffs,

 v.

 BEAZLEY INSURANCE COMPANY,

       Defendant.
 _______________________________________/

                                      ORDER OF DISMISSAL

        THIS CAUSE is before the Court upon a sua sponte review of Plaintiffs’ Complaint, ECF

 No. [1] (“Complaint”). The Court has reviewed the Complaint, the record in this case, the

 applicable law, and is otherwise fully advised. For the reasons discussed below, the above-styled

 case is dismissed without prejudice.

        Federal courts are “‘empowered to hear only those cases within the judicial power of the

 United States as defined by Article III of the Constitution,’ and which have been entrusted to them

 by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). As

 such, a “district court may act sua sponte to address the issue of subject matter jurisdiction at any

 time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006). Further, “once a federal

 court determines that it is without subject matter jurisdiction, the court is powerless to continue.”

 Univ. of S. Ala., 168 F.3d at 410.
Case 1:21-cv-21652-BB Document 4 Entered on FLSD Docket 04/30/2021 Page 2 of 3

                                                        Case No. 21-cv-21652-BLOOM/Otazo-Reyes


         The Complaint in this case alleges that this Court has diversity jurisdiction over this action

 pursuant to 28 U.S.C. § 1332. ECF No. [1] ¶ 5. The Complaint further states that, “Payless

 Shoesource Worldwide LLC is a corporation organized and existing under the laws of Florida with

 its principal place of business located in Miami, Florida.” Id. ¶ 2.

         District courts have diversity jurisdiction over cases in which the parties are completely

 diverse and the amount in controversy exceeds $75,000.00. 28 U.S.C. § 1332. “For a court to have

 diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), ‘all plaintiffs must be diverse from all

 defendants.’” First Home Bank v. Net Zero LLC, No. 3:20-cv-150-J-34MCR, 2020 WL 802518,

 at *2 (M.D. Fla. Feb. 18, 2020) (quoting Univ. of S. Ala., 168 F.3d at 412)). “The burden of

 pleading diversity of citizenship is upon the party invoking federal jurisdiction, and if jurisdiction

 is properly challenged, that party also bears the burden of proof.” Ray v. Bird & Son & Asset

 Realization Co., 519 F.2d 1081, 1082 (5th Cir. 1975).1

         “[F]or the purposes of establishing diversity jurisdiction, an unincorporated business

 association or entity, such as a general or limited partnership or a limited liability company, is not

 a ‘citizen’ under 28 U.S.C. § 1332(a) in its own right.” First Home Bank, 2020 WL 802518, at *2

 (citing Xaros v. U.S. Fid. & Guar. Co., 820 F.2d 1176, 1181 (11th Cir. 1987)). Rather, the

 longstanding rule is that “the citizenship of an artificial, unincorporated entity generally depends

 on the citizenship of all the members composing the organization.” Rolling Greens MHP, L.P. v.

 Comcast SCH Holdings LLC, 374 F.3d 1020, 1021 (11th Cir. 2004) (citing Carden v. Arkoma

 Assocs., 494 U.S. 185, 195-96 (1990)). With regard to the existence of diversity jurisdiction, “a

 limited partnership is a citizen of each state in which any of its partners, limited or general, are



 1
   In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the
 Eleventh Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit
 issued prior to October 1, 1981.


                                                    2
Case 1:21-cv-21652-BB Document 4 Entered on FLSD Docket 04/30/2021 Page 3 of 3

                                                        Case No. 21-cv-21652-BLOOM/Otazo-Reyes


 citizens.” Id. (citing Carden, 494 U.S. at 195-96). “Therefore, in order to sufficiently allege the

 citizenship of an unincorporated business entity, a party must list the citizenships of all the

 members of that entity.” First Home Bank, 2020 WL 802518, at *2 (citing Rolling Greens MHP,

 L.P., 374 F.3d at 1022).

         Here, Plaintiffs have failed to sufficiently allege the citizenship of Plaintiff Payless

 Shoesource Worldwide LLC. Specifically, Plaintiffs do not identify the members of the “limited

 liability company [or] their respective states of citizenship.” First Home Bank, 2020 WL 802518,

 at *2 (citing Rolling Greens MHP, L.P., 374 F.3d at 1022). As explained above, however, “[t]o

 sufficiently allege the citizenships of [] unincorporated business entities, a party must list the

 citizenships of all the members of the limited liability company and all the partners of the limited

 partnership,” and if the party invoking the court’s jurisdiction fails to do so, as Plaintiffs have here,

 they cannot satisfy their burden of establishing diversity of citizenship. Rolling Greens MHP, L.P.,

 374 F.3d at 1022. Accordingly, “the Court lacks sufficient information to satisfy the jurisdictional

 inquiry.” First Home Bank, 2020 WL 802518, at *2.

         Accordingly, it is ORDERED AND ADJUDGED that the above-styled case is

 DISMISSED WITHOUT PREJUDICE. Plaintiffs are permitted to file an amended complaint

 that properly alleges the basis for invoking diversity jurisdiction on or before May 7, 2021.

         DONE AND ORDERED in Chambers at Miami, Florida, on April 30, 2021.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record



                                                    3
